Citation Nr: 0707030	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the veteran's claim for a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease; granted a 
separate 10 percent evaluation for hypertension, effective 
July 19, 2004 (the date of the veteran's claim); granted the 
veteran's claims for increased (compensable) ratings for 
degenerative joint disease of the right ankle and the left 
ankle, evaluating each ankle as 10 percent disabling 
effective July 19, 2004; denied ratings in excess of 10 
percent for degenerative joint disease of the right knee and 
the left knee; and denied the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The veteran was notified of this 
decision in December 2004.  In February 2005, he disagreed 
with the denial of increased ratings for degenerative joint 
disease of the right knee and the left knee and the denial of 
his TDIU claim.  In April 2005, the RO granted the veteran's 
claim for an increased rating for degenerative joint disease 
of the left knee, to 30 percent disabling effective May 17, 
2005 (the date of VA treatment records showing increased left 
knee symptoms), and denied an increased rating for 
degenerative joint disease of the right knee.  

When the veteran perfected a timely appeal in May 2005, he 
limited his appeal to the denial of his TDIU claim.  There is 
no subsequent correspondence from the veteran that can be 
construed as a substantive appeal, timely or otherwise.  
38 C.F.R. §§ 20.202, 20.302 (2006).  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  In Marsh v. West, 11 Vet. App. 468 (1998), 
the Court of Appeals for Veterans Claims (the Court) held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  However, this matter is 
addressed in the remand below.

In a June 2006 rating decision, the RO assigned a temporary 
total rating of 100 percent disabling effective November 22, 
2005, for the veteran's service-connected degenerative joint 
disease of the right knee for a total knee replacement.  An 
evaluation of 30 percent was assigned for degenerative joint 
disease of the right knee, status-post total knee 
replacement, effective February 1, 2007.  The RO also granted 
service connection for instability of the left knee, to 20 
percent disabling effective February 15, 2006 (the date of 
the veteran's claim); granted entitlement to special monthly 
compensation based on housebound criteria being met from 
November 22, 2005, to January 31, 2007; granted increased 
ratings for hypertensive arteriosclerotic heart disease with 
hypertensive nephrosclerosis, to 60 percent disabling 
effective February 15, 2006, and for degenerative joint 
disease of the right ankle and the left ankle, evaluating 
each ankle as 20 percent disabling effective February 15, 
2006; denied increased ratings for hypertension and for 
degenerative joint disease of the left knee; and denied 
entitlement to special monthly compensation based on aid and 
attendance.  As to the ratings for the ankles, the veteran 
did not express disagreement with the current ratings 
(increased from 10 to 20 percent, the maximum scheduler 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(marked limitation of motion) and the only issue currently in 
appellate status is the TDIU claim.  

This appeal must be is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any non-service- connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the flowing 
diseases and disabilities: hypertensive arteriosclerotic 
heart disease, rated 60 percent; hypertension, separately 
rated 10 percent; degenerative joint disease of the right and 
left ankles, each rated 20 percent; degenerative joint 
disease of the right and left knees, each rated 30 percent.  
The combined service connected rating is 90 percent.  The 
veteran is also in receipt of special monthly compensation at 
the housebound rate.

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that the central inquiry in 
determining whether a veteran is entitled to TDIU is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.  The issue is 
whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veterans 
Court also has held that the Board may not reject a TDIU 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability 
or disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).

While the Board recognizes that, in this case, the veteran 
met the schedular criteria for entitlement to TDIU, at least 
as of February 15, 2006, there is insufficient evidence in 
the record to determine the impact of his service-connected 
disabilities on his employability.  The veteran has not 
provided documents from his employer(s) showing his work 
history or any other records showing that he is unemployed as 
a result of his service-connected disabilities.  The VA 
orthopedic examiner stated in March 2005 that the veteran's 
ability to secure and maintain gainful employment was only 
moderately affected by his service-connected orthopedic 
disabilities.  The veteran stated in May 2005 that he had 
retired in 1993 following a stroke; however, a review of 
medical records dated in 1993 does not show either his 
employment status at that time or that he suffered a stroke 
which necessitated his retirement.  The veteran's most recent 
VA examinations in March 2006 did not address whether or if 
his service-connected disabilities affected his 
employability; instead, both of the VA examiners who saw the 
veteran in March 2006 noted only that he was not currently 
employed.  Further, the veteran's claims file was not made 
available to or reviewed by either of the VA examiners who 
saw him in March 2006.  

The veteran places great weight on a hand-written statement 
from Dr. Charlie M. Saquian, M.D., dated in July 2004 in 
which this physician certified that the veteran had been 
diagnosed with hypertensive arteriosclerotic cardiovascular 
disease, coronary artery disease, status-post percutaneous 
transluminal coronary angioplasty, diabetes mellitus, 
diabetic nephropathy, degenerative osteoarthritis, and morbid 
obesity and, because of these conditions, he was "no longer 
fit for employment."  However, it is unclear from 
Dr. Saquian's statement which of these diagnoses affects the 
veteran's employability.  In this regard, the Board observes 
that the veteran is not service-connected for diabetes 
mellitus, diabetic nephropathy, or morbid obesity.  As noted 
above, non-service-connected disability cannot be considered 
in evaluating TDIU claims.  See 38 C.F.R. § 3.321; Van Hoose, 
supra.  It also is unclear whether Dr. Saquian reviewed or 
had access to the veteran's claims file, to include service 
medical records and post-service treatment records.  

A review of the claims file also indicates that there may be 
outstanding VA treatment records relevant to this appeal that 
has not yet been obtained by the RO.  In the June 2006 rating 
decision, the RO noted that the veteran would be scheduled 
for VA examination in January 2007 to assess his service-
connected degenerative joint disease of the right knee, 
status-post total knee replacement, prior to the termination 
of the veteran's temporary total disability rating; this 
indicates that there may be additional outstanding medical 
records.  The Veterans Court has held that VA is on 
constructive notice of all documents generated by VA, even if 
the documents have not been made part of the record in a 
claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Thus, on remand, the veteran's outstanding treatment 
records should be obtained and all of the evidence received 
after the statement of the case (SOC) was issued in April 
2005 must be reviewed by the RO upon readjudication of the 
claim.

As noted above, while the veteran submitted a timely notice 
of disagreement with the RO's rating of his knee 
disabilities, when he perfected a timely appeal in May 2005, 
he limited his appeal to the denial of his TDIU claim.  There 
is no subsequent correspondence from the veteran that can be 
construed as a substantive appeal, timely or otherwise.  
38 C.F.R. §§ 20.202, 20.302 (2006).  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  In Marsh v. West, 11 Vet. App. 468 (1998), 
the Court of Appeals for Veterans Claims (the Court) held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  Accordingly, the 
veteran must be properly notified of the jurisdictional 
problem and offered the opportunity to present evidence or 
argument on the matter of whether he perfected the appeals in 
question.  VAOPGCPREC 9-99 (August 18, 1999).  While such 
notice of this jurisdictional question is normally handled 
through a letter mailed directly from the Board to the 
appellant, since this case must be remanded for the reasons 
noted above, the RO should provide the notice to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for hypertensive 
arteriosclerotic heart disease with 
hypertensive nephrosclerosis, degenerative 
joint disease and instability of the left 
knee, degenerative joint disease of the 
right knee, degenerative joint disease of 
the left ankle, and degenerative joint 
disease of the right ankle dated in recent 
years.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  The veteran must be properly notified 
of his not perfecting his appeal for 
increased ratings for degenerative joint 
disease of the right knee and the left 
knee and he must be offered the 
opportunity to present evidence or 
argument on the matter.  VAOPGCPREC 9-99; 
Marsh, supra.

3.  Schedule the veteran for a VA social 
and industrial survey.  The claims file, 
to include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to completion of the 
evaluation, and the social and industrial 
survey must reflect that the claims file 
was reviewed.  

4.  Contact the VA Outpatient Clinic in 
Manila, Republic of the Philippines, Chad 
Rey V. Carungin, M.D., and Jose Rizal G. 
Lubag, M.D., if available, and ask each of 
these examiners to provide an addendum to 
the examination(s) of the veteran that 
they conducted in March 2006.  The claims 
file, to include a copy of this REMAND, 
must be made available to and reviewed by 
both physicians and the addendum should 
reflect that the claims file was reviewed.

Dr. Rey should be requested to state in an 
addendum to his March 2006 aid & 
attendance or housebound examination 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's service-connected 
hypertensive arteriosclerotic heart 
disease with hypertensive nephrosclerosis, 
degenerative joint disease of the left and 
right knees, instability of the left knee 
associated with degenerative joint disease 
of the left ankle, degenerative joint 
disease of the left and right ankles, 
and/or hypertension render him unable to 
secure or follow a substantially gainful 
occupation(more than marginal employment).  

Dr. Lubag should be requested to state in 
an addendum to the March 2006 joints 
examination whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's service-
connected hypertensive arteriosclerotic 
heart disease with hypertensive 
nephrosclerosis, degenerative joint 
disease of the left and right knees, 
instability of the left knee associated 
with degenerative joint disease of the 
left ankle, degenerative joint disease of 
the left and right ankles, and/or 
hypertension  render him unable to secure 
or follow a substantially gainful 
occupation (more than marginal 
employment).

These examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If 
either of these examiners is unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated.  

5.  If, and only if, Dr. Rey and Dr. Lubag 
are unavailable or unable to provide the 
requested opinion, then schedule the 
veteran for VA examination(s) to determine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
his service-connected hypertensive 
arteriosclerotic heart disease with 
hypertensive nephrosclerosis, degenerative 
joint disease of the left and right knees, 
instability of the left knee associated 
with degenerative joint disease of the 
left ankle, degenerative joint disease of 
the left and right ankles, and 
hypertension render him unable to secure 
or follow a substantially gainful 
occupation (more than marginal 
employment).  The claims file, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s) and the examination report(s) 
must reflect that the claims file was 
reviewed.

The examiner(s) is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner(s) is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

6.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim of entitlement 
to a total disability rating based on 
individual unemployability.  If the claim 
remains denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

